Exhibit 10.2

 

SENSEONICS HOLDINGS, INCORPORATED

 

RESTRICTED STOCK AWARD GRANT NOTICE
(2015 EQUITY INCENTIVE PLAN)

 

Senseonics Holdings, Incorporated (the “Company”), pursuant to its  2015 Equity
Incentive Plan (as amended from time-to-time, the “Plan”), hereby awards to
Participant a restricted stock award covering the number of shares of the
Company’s Common Stock set forth below. The Company acknowledges the receipt
from Participant of consideration with respect to the par value of the shares of
the Company’s Common Stock in the form of cash, past or future services rendered
to the Company by Participant or such other form of consideration as is
acceptable to the Board.  The restricted stock award and the shares of Common
Stock awarded hereunder are subject to all of the terms, conditions and
restrictions as set forth herein,  in the Restricted Stock Award Agreement and
the Plan, all of which are attached hereto and incorporated herein in their
entirety.    Capitalized terms not explicitly defined herein but defined in the
Plan or the Restricted Stock Award Agreement will have the same definitions as
in the Plan or the Restricted Stock Award Agreement, as applicable. If there is
any conflict between the terms herein and the Plan, the terms of the Plan will
control.

 

Participant:

Stephen DeFalco

Date of Grant:

   6/20/2016

 

Vesting Commencement Date:

Date of Grant

Number of Shares Subject to Award:

300,000

 

Vesting Schedule:        Shares shall be 100% vested on the Date of Grant.

 

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan. Participant
acknowledges and agrees that this Restricted Stock Award Grant Notice and the
Restricted Stock Award Agreement may not be modified, amended or revised except
as provided therein or in the Plan.  Participant further acknowledges that as of
the Date of Grant, this Restricted Stock Award Grant Notice, the Restricted
Stock Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) equity awards
previously granted and delivered to Participant,  and (ii) any compensation
recovery policy that is or may be adopted by the Company or is otherwise
required by applicable law.    By accepting this restricted stock award,
 Participant consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system to the extent
established and maintained by the Company or another third party designated by
the Company.

 

 

 

 

 

SENSEONICS HOLDINGS, INCORPORATED

 

PARTICIPANT:

 

 

 

By:

    /s/ R. Don Elsey

 

    /s/ Stephen P. De Falco

 

        R. Don Elsey

 

    Stephen P. De Falco

Title:

    Chief Financial Officer

   

Date:

    6/20/2016

Date:

    6/20/2016

   

 

 

ATTACHMENTS:  

 

Attachment I:Restricted Stock Award Agreement

Attachment II: 2015 Equity Incentive Plan







--------------------------------------------------------------------------------

 



ATTACHMENT I

SENSEONICS HOLDINGS, INCORPORATED

 

RESTRICTED STOCK AWARD AGREEMENT

(2015 EQUITY INCENTIVE PLAN)

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement” and together with the
Grant Notice, the “Award”) and its 2015 Equity Incentive Plan  (as amended from
time-to-time, the “Plan”), Senseonics Holdings, Incorporated (the “Company”) has
awarded you the number of shares of the Company’s Common Stock subject to the
Award as indicated in the Grant Notice. Capitalized terms not explicitly defined
in this Agreement but defined in the Plan will have the same definitions as in
the Plan.    If there is any conflict between the terms in this Agreement and
the Plan, the terms of the Plan will control.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.VESTING. Subject to the limitations contained herein, your Award will be 100%
vested on the Date of Grant.  

2.RESTRICTIONS AND CONDITIONS. You will not sell, assign, hypothecate, donate,
encumber or otherwise dispose of all or any part of the shares of Common Stock
or any interest in the shares of Commons Stock except in compliance with this
Agreement, the Company’s bylaws and applicable securities laws.

3.RIGHTS AS STOCKHOLDER.  Subject to the provisions of this Award, you will
exercise all rights and privileges of a stockholder of the Company with respect
to the shares of Common Stock subject to this award. You will be deemed to be
the holder of the shares for purposes of receiving any dividends that may be
paid with respect to such shares (which will be subject to the same vesting and
forfeiture restrictions as apply to the shares to which they relate) and for
purposes of exercising any voting rights relating to such shares.

4.RESTRICTIVE LEGENDS. All certificates and/or book entries representing the
Common Stock issued under your Award will be endorsed with appropriate legends
determined by the Company in its sole discretion (in addition to any other
legend that may be required by other agreements between you and the Company).

5.CAPITALIZATION ADJUSTMENTS. The number of shares and/or class of securities
subject to your Award may be adjusted from time to time for Capitalization
Adjustments.

6.SECURITIES LAW COMPLIANCE. In no event may you be issued any shares of Common
Stock under your Award unless the shares are either then registered under the
Securities Act or, if not registered, the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award and the issuance of shares of Common Stock under your Award also
must comply with all other applicable laws and regulations, and you will not
receive any shares of Common Stock under your Award if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.

7.AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on





--------------------------------------------------------------------------------

 



your part to continue in the employ of the Company or an Affiliate, or on the
part of the Company or an Affiliate to continue your employment. In addition,
nothing in your Award will obligate the Company or an Affiliate, their
respective stockholders, boards of directors, Officers or Employees to continue
any relationship that you might have as a Director or Consultant for the Company
or an Affiliate.

8.TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.  You agree to review with your own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. You will rely
solely on such advisors and not on any statements or representations of the
Company or any of its agents.

9.NOTICES. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five days
after deposit in the U.S. mail, postage prepaid, addressed to you at the last
address you provided to the Company.    The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means.  By accepting this Award, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

10.GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

11.OTHER DOCUMENTS.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time. 

12.EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

13.SEVERABILITY.  If all or any part of this Award or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Award or the Plan not
declared to be unlawful or invalid.  Any Section of this Award (or part of such
a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner





--------------------------------------------------------------------------------

 



which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

14.MISCELLANEOUS.

(a)The rights and obligations of the Company under your Award are transferable
by the Company to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company and subject
to the terms and conditions of this Agreement and the Plan.  

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

***

This Restricted Stock Award Agreement will be deemed to be signed by the Company
and Participant upon the signing by Participant of the Restricted Stock Award
Grant Notice to which it is attached or (to the extent established and permitted
by the Company) by acceptance of this Award through the Company’s electronic
stock plan administration system.

 







--------------------------------------------------------------------------------

 



ATTACHMENT II

 

 

2015 Equity Incentive Plan



--------------------------------------------------------------------------------